Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-31 are pending. Claims 28-31 are withdrawn. Claims 1-27 are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 7/24/20 has been considered.  An initialed copy is enclosed.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-27 is acknowledged.
Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/21.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19-20 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are drawn to an epitope-targeted immunostimulant (EPI) comprising a synthetic peptide ligand and an antibody-recruiting moiety, wherein the peptide ligand and the antibody-recruiting moiety are conjugated or coupled together, wherein the peptide ligand has affinity for an epitope on a target molecule comprised in a target, wherein the epitope is exposed on the surface of the target, wherein the antibody-
The claims require a genus of synthetic peptide ligands, wherein members of the genus have affinity for an epitope target molecule comprised in a target, wherein the epitope is exposed on the surface of the target.
The genus of synthetic peptide ligands is highly variant because the members have different structure and the target can be surface exposed epitope on a target molecule. When the synthetic peptide is coupled or conjugated to antibody recruiting moiety, this leads to phagocytosis and phagocytic killing by macrophages.
	Applicants reduce to practice synthetic macrocyclic peptide ligands against an epitope on the MrkA protein of K. pneumoniae.
The all synthetic epitope-targeted protein-catalyzed capture agent (PCC) method was used and coupled with a bioinformatics approach to identify epitopes for targeting on MrkA. A macrocyclic peptide binder selectively bound to and had high affinity for the MrkA protein and when labeled with the antibody recruiting tag, macrophage mediated phagocytosis of the pathogen was promoted. See page 12 of the specification.
The specification disclose that EPI ligands against four selected target epitopes were identified from combinatorial libraries by using a state-of-the-art PCC screening technique. The screen yielded 26 hits that were scaled up and tested for binding to the full-length recombinant MrkA protein by using Enzyme-linked immunoassays, in which the PCC was immobilized. The top-performing ligand had the sequence cy(LLFFF) (SEQ ID NO:5), where "cy" represents cyclization and letters in single-letter amino acid code, and exhibited estimated EC50 value of 230 nM, as determined by ELISA (FIG. 3A). Several other ligands with lower affinities (likely 1 .mu.M) to MrkA were identified.
The specification teaches that cy(LLFFF) (SEQ ID NO:5) binds K. pneumoniae cells selectively.
The specification teaches that EPI ligands conjugated with immunogens that are endogenously recognized by human immune systems would induce effective immune responses against antibiotic-resistant bacteria without the need to introduce antibodies 

The specification disclose a synthetic peptide SEQ ID NO: 23 and SEQ ID NO: 34 which binds to S. aureus MRSA peptidoglycan.

	The specification does not disclose other members of the genus of synthetic peptide ligands that bind an epitope exposed on the surface of the target molecule.
	The specific does not disclose the commons structure of the genus of said synthetic peptides that correlates with binding to the surface exposed epitope on a target molecule including a target molecule such as microorganism, infectious microorganism, fungi and bacteria, including the bacteria set forth in claims 11-15.

	The description of one synthetic peptide that binds to one epitope on one protein MrkA from K. pneumoniae and two synthetic epitopes that binds an epitope on the surface of peptidoglycan from S. aureus MRSA is insufficient to describe the whole genus of synthetic peptide ligands and are not representative number of species that describes the whole genus.
 A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 

	Even though one of ordinary skill in the art as of the effective filing date could use the combinatorial protein-catalyzed capture agent technology to identify the synthetic peptide ligands that has affinity for epitope(s) exposed on a variety of target molecules, possession of the genus of synthetic peptide ligands may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").
Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).
	In view of the above, considerations, the claims do not comply with the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10,  22-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fura et al. ACS Infect. Dis. 2016, 2, 302-309 cited in IDS.
With respect to claims 1, 7-10 and 27, Fura et al disclose an epitope immunostimulant (EPI) and composition thereof,  comprising a synthetic peptide ligand and an antibody recruiting moiety, wherein the peptide ligand is a synthetic dipeptide and the antibody recruiting moiety is DNP, wherein the dipeptide and DNP are conjugated or coupled together, wherein the dipeptide ligand has an affinity to an epitope on bacterial peptidoglycan molecule on the surface of target bacteria, wherein the epitope on bacterial peptidoglycan is exposed on the surface of said target bacteria, wherein the DNP recruits antibodies to the bacteria when the EPI is bound to the epitope on the peptidoglycan on the bacteria. See figure 3A and page 305 column 2 first full paragraph.
Fura et al disclose that the target is the gram negative bacterium Bacillus subtilis (see figure 4A).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP chapter 2113, Product-by-Process claims.

With respect to claims 22-25, Fura disclose that the antibody recruiting moiety is DNP which is recognized by an antibody that mediates recognition and phagocytosis of the target by an immune cell and is endogenously recognized by the human system. See page 306 column 2 last paragraph to page 307 column 1.


Claim(s) 1, 6-13, 15-18,  22-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by George et al. WO 2018111580  6/21/18.
George et al disclose a EPI comprising synthetic (i.e. synthesized by recombinant means – see p. 13 lines 20-28) peptide ligand (SEQ ID NO: 53 –see figure 7A) comprising the amino acid sequence LLFFF (SEQ ID NO: 5) conjugated or coupled together to a label such as fluorescent dye comprising aromatic groups (see page 14 lines 25-27; p. 31 lines 20-30) fluorescein i.e. FITC (p. 31 lines 20-30). George et al also disclose compositions thereof. 
The peptide of George et al meets the structural limitation of the peptide ligand which comprises LLFFF and thus said peptide ligand will also have the function of having an affinity for an epitope on a target molecule comprised in a target, wherein the epitope is exposed on the surface of target; wherein the target is Klebsiella pneumoniae, the target molecule is MrkA protein and the epitope has the amino acid sequence of SEQ ID NO: 2.
The fluorescein i.e. FITC is a fluorescein and thus is an antibody-recruiting moiety that recruits antibodies to the target when the EPI is bound to the epitope on the target.

Claim 6 recites the method by which the peptide ligand is identified. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP chapter 2113, Product-by-Process claims.
BFK14499
ID   BFK14499 standard; peptide; 23 AA.
XX
AC   BFK14499;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Rana chensinensis yodha peptide, SEQ ID 53.
XX
KW   dengue virus infection; hiv infection; influenza virus infection;
KW   prophylactic to disease; protein therapy; therapeutic; viral infection;
KW   virucide; yodha protein.
XX
OS   Rana chensinensis.
XX
CC PN   WO2018111580-A1.
XX
CC PD   21-JUN-2018.
XX
CC PF   01-DEC-2017; 2017WO-US064330.
XX
PR   13-DEC-2016; 2016US-0433490P.
PR   02-MAR-2017; 2017US-0466066P.
XX
CC PA   (UEMR ) UNIV EMORY.
CC PA   (GEOR/) GEORGE S.
XX
CC PI   George S,  Jacob J,  Holthausen D,  Lee SH,  Shartouny J;
XX
DR   WPI; 2018-494596/46.
DR   GENBANK; ALA55867.
XX
CC PT   Composition useful for preventing or treating a viral infection caused by
CC PT   Zika virus, dengue virus, influenza virus or HIV virus, comprises a 
CC PT   polypeptide having a specified amino acid sequence or its variant, and a 
CC PT   carrier.
XX
CC PS   Example; SEQ ID NO 53; 82pp; English.
XX

CC   preventing or treating viral infections. The viral infections caused by 
CC   Zika virus, dengue virus, influenza virus or HIV virus and the 
CC   composition comprises a polypeptide having a specified amino acid 
CC   sequence or its variant and a carrier. The invention further provides: a 
CC   nucleic acid encoding the polypeptide in operable combination with a 
CC   heterologous promoter; a vector comprising the nucleic acid; and an 
CC   expression system comprising the vector. The present sequence represents 
CC   a Rana chensinensis yodha peptide (Variant 29), which is used in the 
CC   invention for preparing novel composition for preventing or treating 
CC   viral infections.
XX
SQ   Sequence 23 AA;

  Query Match             100.0%;  Score 26;  DB 26;  Length 23;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LLFFF 5
              |||||
Db          3 LLFFF 7


.
Claim(s) 1, 6-12, 14, 19-21,  22-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demartino et al. WO2014056813 4/17/14.
Demartino et al disclose a EPI comprising synthetic (see p. 22-25) peptide ligand   comprising the amino acid sequence akkrp (SEQ ID NO: 34) conjugated or coupled together to fluorescein i.e. FITC (p. 31 lines 20-30). Demartino et al also disclose compositions thereof (see page 29-30). See peptide (SEQ ID NO: 4) disclosed in example 4 page 33 and FITC tagged peptide in example 13.
The peptide of Demartino et al meets the structural limitation of the peptide ligand which comprises akkrp and thus said peptide ligand will also have the function of having an affinity for an epitope on a target molecule comprised in a target, wherein the epitope is exposed on the surface of target; wherein the target is S. aureus and the target molecule is peptidoglycan
The fluorescein i.e. FITC is a fluorescein and thus is an antibody-recruiting moiety that recruits antibodies to the target when the EPI is bound to the epitope on the target.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP chapter 2113, Product-by-Process claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of copending Application No. 17336276 (‘276). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘276 claims disclose
An epitope-targeted immunostimulant (EPI) comprising a synthetic peptide ligand and an antibody-recruiting moiety, wherein the peptide ligand and the antibody-recruiting moiety are conjugated or coupled together, wherein the peptide ligand has affinity for an epitope on a target molecule comprised in a target, wherein the epitope is exposed on the surface of the target, wherein the antibody-recruiting moiety recruits antibodies to the target when the EPI is bound to the epitope on the target, wherein the peptide ligand is cyclic, wherein the peptide ligand comprises a 1,4-substituted-1,2,3-triazole residue (Tz4) or a 1,5-substituted-1,2,3-triazole residue (Tz5), wherein the peptide ligand comprises a 1,4-substituted-1,2,3-triazole residue (Tz4), wherein the peptide ligand comprises a 1,5-substituted-1,2,3-triazole residue (Tz5), wherein the peptide ligand was identified by non-catalyzed in situ click chemistry screening of a combinatorial peptide library, wherein the target is a microorganism, wherein the microorganism is an infectious microorganism.
The ’276 claims also disclose that the antibody-recruiting moiety comprises an epitope recognized by an antibody that mediates recognition and phagocytosis of the target by an immune cell; that the wherein the epitope recognized by an antibody that mediates recognition and phagocytosis of the target by an immune cell is an immunogen .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McEnaney et al (ACS Chem Biol. 2012 July 20; 7(7):1139-1151 cited in IDS) disclose that anti-fluorescein antibodies can easily be induced through immunization with protein conjugates of fluorescein isothiocyanate (FITC). See page 4 3rd paragraph.

Status of Claims
Claims 1-27 are rejected. Claims 28-31 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645